By the Court.
¥e find no error in the judgment of the ■district court.
The suit was not brought on a contract, which the defendant was authorized by the statute to make in respect to her separate estate.
Whether the amount due on the account can, in equity, be charged on the defendant’s separate property, it is unnecessary to determine. If that can be done, a suit for the purpose can not be brought before a justice of the peace.
*138The plaintiff in error relies to sustain the action on section 28 of the civil code, as amended March 30, 1874 (71 Ohio L. 47).
This section was not intended to invest justices of the peace with a new jurisdiction. It does not create a cause of action in favor of or against a married woman, where none existed before; but was intended to prescribe the eases in which she may sue and be sued alone, and to authorize, in such suits, like proceedings and judgment, and the enforcement of such judgment in all respects as if she were unmarried, Jenz v. Gugel, 26 Ohio St. 527.

Leave refused.